Case 3:18-cv-00161-N Document 89 Filed 04/23/20   Page 1 of 18 PageID 1843



                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS
                          DALLAS DIVISION

ESCORT INC.,
                    Plaintiff,
v.
                                     Case No. 3:18-cv-161-N
UNIDEN AMERICA CORPORATION,

                    Defendant.


       PLAINTIFF ESCORT INC.’S MOTION TO ENFORCE COMPLIANCE
     WITH O2 MICRO AND TO RESOLVE CLAIM CONSTRUCTION DISPUTES
           THAT DEFENDANT INTENDS TO ARGUE TO THE JURY
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20              Page 2 of 18 PageID 1844



                                 TABLE OF CONTENTS

                                                                                        Page

I.     INTRODUCTION ………………………………………………………………..                                          1

II.    FACTUAL BACKGROUND ……………………………………………………. 2

III.   ARGUMENT …………………………………………………………………….. 4

       A.   Uniden Has Waived Its Right to Now Seek Claim Construction …………..           4

       B.   The Issue of Claim Construction Must Be Decided by the Court, Not the
            Jury, and Uniden’s Proposed Special Constructions Must Be Rejected …… 5

            1.   Uniden’s Argument for a Special Construction of “coupled to” Should
                 be Rejected …………………………………………………………….                                   7

            2.   Uniden’s Argument for a Special Construction of “a microprocessor” /
                 “a processor” Should be Rejected …………….………………………. 9

            3.   Uniden’s Argument for a Special Construction of “data that indicates
                 the position of the radar detector” / “the position of the radar detector”
                 Should be Rejected ……………………………………………………. 10

            4.   Uniden’s Argument for a Special Construction of “alert” Should be
                 Rejected ….…………………………………………………………….                                    11

            5.   Uniden’s Argument for a Special Construction of “data that indicates
                 the heading” Should be Rejected ……………..……………………….                      12

IV.    CONCLUSION …………………………………………………………………... 13




                                              i
Case 3:18-cv-00161-N Document 89 Filed 04/23/20          Page 3 of 18 PageID 1845



                            TABLE OF AUTHORITIES

Cases                                                                          Page(s)

Amazon.com, Inc. v. Barnesandnoble.com, Inc.,
      239 F.3d 1343 (Fed. Cir. 2001) ………………………………………………                        8

CytoLogix Corp. v. Ventana Med. Sys., Inc.,
      424 F.3d 1168 (Fed. Cir. 2005) ………………………………………………                        5

Ericsson Inc. v. TCL Commc’n Tech. Holdings, Ltd.,
       No. 2:15-cv-000011-RSP, 2017 WL 5137401 (E.D. Tex. Nov. 14, 2017) …..   4

Fortel Corp. v. Phone-Mate, Inc.,
       846 F.2d 78 (Fed. Cir. 1988) …………………………………………………                        9

Harris Corp. v. Ixys Corp.,
       114 F.3d 1149 (Fed. Cir. 1997) ………………………………………………                       5

Hill-Rom Servs. v. Stryker Corp.,
       755 F.3d 1367 (Fed. Cir. 2014) ………………………………………………                       passim

Inverness Med. Switzerland GmbH v. Warner Lambert Co.,
       309 F.3d 1373 (Fed. Cir. 2002) ………………………………………………                       6

Laitram Corp v. Cambridge Wire Cloth Co.,
       863 F.2d 855 (Fed. Cir. 1988) ………………………………………………..                      5, 8

Liebel-Flarsheim Co. v. Medrad, Inc.,
       358 F.3d 898 (Fed. Cir. 2004) ………………………………………………..                      6

Mannatech, Inc. v. Techmedia Health, Inc.,
      No. 3:06-cv-00813-P, 2009 WL 3614359 (N.D. Tex. Oct. 29, 2009) ……….. 7

Markman v. Westview Instruments, Inc.,
     517 U.S. 370 (1996) ………………………………………………………….. 1, 5

Music Choice v. Stingray Digital Group Inc.,
      No. 2:16-cv-00586-JRG-RSP, 2019 WL 8110069 (E.D. Tex. Nov. 19, 2019)     1, 4

NTP, Inc. v. Research in Motion, Ltd.,
       418 F.3d 1282 (Fed. Cir. 2005) ………………………………………………                       7

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
      521 F.3d 1351 (Fed. Cir. 2008) ………………………………………………                        1, 5



                                          ii
Case 3:18-cv-00161-N Document 89 Filed 04/23/20   Page 4 of 18 PageID 1846



Phillips v. AWH Corp.,
        415 F.3d 1303 (Fed. Cir. 2005) (en banc) ……………………………………     5

Rehco v. Spin Master, Ltd.,
       759 Fed. Appx. 944 (Fed. Cir. 2019) ………………………………………… 9, 10,
                                                            11
Saunders Group, Inc. v. Comfortrac, Inc.,
       492 F.3d 1326 (Fed. Cir. 2007) ……………………………………………… 6

Teleflex, Inc. v. Ficosa N. Am. Corp.,
        299 F.3d 1313 (Fed. Cir. 2002) ………………………………………………           6

U.S. Surgical Corp. v. Ethicon, Inc.,
       103 F.3d 1554 (Fed. Cir. 1997) ………………………………………………            5, 9




                                   iii
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                   Page 5 of 18 PageID 1847



                                    I.      INTRODUCTION

       Escort files this motion requesting the Court to order Uniden America Corporation

(“Uniden”) to comply with O2 Micro at trial and not argue claim construction before the jury.

Escort also requests that the Court resolve the underlying claim construction disputes that

Uniden has manufactured through its experts.

       As a threshold matter, Uniden has waived its rights to now seek special claim

constructions for terms that were, or could have been, presented to the Court for construction

during the claim construction phase of this case. See Music Choice v. Stingray Digital Group

Inc., No. 2:16-cv-00586-JRG-RSP, 2019 WL 8110069, at *3 (E.D. Tex. Nov. 19, 2019).

However, to the extent the Court is inclined to permit Uniden to reargue claim construction, this

must be done to the Court, not the jury.

       “When the parties raise an actual dispute regarding the proper scope of these claims, the

court, not the jury, must resolve that dispute.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

Co., 521 F.3d 1351, 1360 (Fed. Cir. 2008). All noninfringement arguments must be grounded in

the claims and the Court’s constructions. A defendant cannot manufacture a noninfringement

argument based on a construction that it did not secure in Markman, nor can a defendant

circumvent O2 Micro simply by recasting a claim construction argument as a noninfringement

argument. Yet this is precisely what Uniden is attempting to do.

       Specifically, Uniden plans to have its technical expert, Dr. Goldberg, assign special

constructions for the following terms:

           •   “coupled to”

           •   “a microprocessor” / “a processor”

           •   “data that indicates the position of the radar detector” / “the position of the radar
               detector” / “data that includes”

                                                  1
  Case 3:18-cv-00161-N Document 89 Filed 04/23/20                 Page 6 of 18 PageID 1848




           •   “an alert”

           •   “data that indicates the heading”

Uniden does this as if experts are given free rein to usurp the Court’s role in construing terms

that were not presented for construction. It would be reversible error to allow this.

       The issue cannot be fixed merely by striking an expert. Nor can this issue be fixed by a

motion in limine (which are typically granted without prejudice) or by cross-examination. This

issue can only be addressed by: (1) prohibiting the parties and their witnesses from arguing for

special claim constructions at trial; and (2) conducting additional claim construction proceedings

pretrial to resolve the claim construction issues manufactured by Uniden. Plainly, the parties

should not be left to duke out a claim construction dispute before the jury.

                            II.   FACTUAL BACKGROUND

       Escort accuses Uniden of infringing claims 39, 49, and 50 of U.S. Patent No. RE39,038

(“the ʼ038 patent”) and claims 43, 44, and 47 of U.S. Patent No. RE40,653 (“the ʼ653 patent”)

(collectively “the patents-in-suit”). On May 23, 2019, the Court issued its claim construction

order construing certain terms identified by the parties (“Claim Construction Order”). Dkt. 60.

       In the Claim Construction Order, the Court construed the term “coupled to,” as used in

the patents-in-suit, to mean “connected directly or indirectly so that information may be

transferred between the devices.” Id. at p. 10. For purposes of creating a non-infringement

position, Uniden’s expert, Dr. Goldberg, opines that the term “coupled to” should be construed

differently than the Court’s construction. App3, n. 4; App8-10, ¶¶ 91-94. With respect to the

remaining terms for which Uniden is attempting to impart special constructions, Uniden never

requested that the Court construe them apart from larger phrases presented to the Court for




                                                   2
    Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 7 of 18 PageID 1849



construction. This is because Uniden’s positions are insupportable and contrary to the intrinsic

evidence.

          The terms that Uniden now seeks to accord special constructions through Dr. Goldberg,

the asserted claims in which they appear, as well as Uniden’s improper positions, are

summarized in the following table:

           Term (patent / claim(s))                           Dr. Goldberg’s Position
    “coupled to”                               For purposes of infringement, the Court’s
    (ʼ038 patent, claims 18, 39)               construction of “coupled to” does not apply to claim
                                               18. In the context of claim 18, a “POSITA would
                                               understand that any intermediary circuitry between
                                               two circuits that is not operating as a pass-through,
                                               and/or functionally modifies the transferred
                                               information, would not mean they are not coupled.”
                                               App3, n. 4; App8-10, ¶¶ 91-94. 1

    “a microprocessor” / “a processor”       The claimed “microprocessor” must be a single
    (ʼ038 patent, claims 18, 39, 45, 49, 50) microprocessor. App5-6, ¶ 84.
    (ʼ653 patent, claim 38)

    “data that indicates the position of the   The claimed “position” must be “the position of the
    radar detector” / “the position of the     radar detector in three-dimensional space at a given
    radar detector”                            time.” App12, ¶ 105.
    (ʼ038 patent, claims 18, 45)

    “an alert”                                 The claimed “alert” must be all alerts, whether
    (ʼ038 patent, claim 45)                    audible or visual. App16-17, ¶¶ 120-122.
    (ʼ653 patent, claims 38, 49, 50)
                                               Further, in claim 47 of the ʼ653 patent, the claimed
                                               “muting an alert” means, according to Dr. Goldberg,
                                               “performing an act that is unrelated to muting a
                                               current alert.” App28-32, ¶¶ 578, 783-85.

    “data that indicates the heading”          The claimed “heading” must be measured in degrees.
    (ʼ038 patent, claim 30)                    App18-22, ¶¶ 128-36.




1
  To avoid having to file the exhibits under seal, Escort has only attached relevant portions of the
cited expert reports, which do not contain confidential information. To the extent the Court
would like complete copies of the cited expert reports, Escort can file them under seal or
otherwise provide them for in camera review.
                                                    3
  Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 8 of 18 PageID 1850



                                      III.    ARGUMENT

A.     Uniden Has Waived Its Right to Now Seek Claim Construction.

       Texas courts have held that a “failure to timely raise … claim construction arguments

should ordinarily result in waiver of the arguments. Music Choice, 2019 WL 8110069, at *3.

Courts have denied requests for additional claim construction where a party “could have made …

arguments during the claim construction phase of the case but did not ….” Id. (quoting Ericsson

Inc. v. TCL Commc’n Tech. Holdings, Ltd., No. 2:15-cv-000011-RSP, 2017 WL 5137401, at *15

(E.D. Tex. Nov. 14, 2017). “[W]here a court has prescribed specific claim construction

procedures and the parties have proceeded towards trial in reliance thereon, the court has

discretion to preclude parties from injecting new claim construction theories on the eve of trial.”

Music Choice, 2019 WL 8110069, at *3. The Federal Circuit has upheld district courts’ findings

of waiver of claim construction arguments in such instances. Id.

       In the present case, all of Uniden’s newly-proposed special constructions, which were

disclosed for the first time in the expert reporting of Uniden’s technical expert, Dr. Goldberg,

could (and should) have been made during the claim construction process. In some instances,

the Court’s Claim Construction Order actually construes the term at issue – i.e., “coupled to.”

See Dkt. 60 (Claim Construction Order), p. 10. In other instances, the term was part of a larger

phrase addressed by the Court in the Claim Construction Order – e.g., “microprocessor,”

“position,” “an alert,” and “data that indicates the heading.” See Dkt. 36-1 (Joint Claim

Construction Chart). Nevertheless, now that the parties are mere months from trial, Uniden is

attempting to reargue claim construction through its expert in an effort to manufacture non-

infringement positions. This is improper. Uniden’s arguments are untimely, and the Court




                                                 4
  Case 3:18-cv-00161-N Document 89 Filed 04/23/20                   Page 9 of 18 PageID 1851



should find that Uniden has waived the right to now seek special constructions that it could have,

but chose not to, request during claim construction.

B.     The Issue of Claim Construction Must Be Decided by the Court, Not the Jury, and
       Uniden’s Proposed Special Constructions Must Be Rejected.

       To the extent the Court is inclined to permit Uniden to reargue claim construction, this

must be done to the Court, not the jury. The Supreme Court in Markman held that “the

construction of a patent, including terms of art within its claim, is exclusively within the

province of the court.” Markman v. Westview Instruments, Inc., 517 U.S. 370, 370 (1996).

Parties cannot argue claim construction to the jury, nor can experts opine on claim construction

in front of the jury. See CytoLogix Corp. v. Ventana Med. Sys., Inc., 424 F.3d 1168, 1172 (Fed.

Cir. 2005) (“The risk of confusing the jury is high when experts opine on claim construction

before the jury even when, as here, the district court makes it clear to the jury that the district

court’s claim constructions control.”) Under O2 Micro, a jury cannot resolve issues as to the

proper scope of a claim. See 521 F.3d at 1360-63.

       It is well established that courts are not required to construe every claim term. See O2

Micro, 521 F.3d at 1362-63. Claim terms generally receive their ordinary and customary

meaning, which is the meaning that a person of ordinary skill in the art would have understood

the claim term to have as of the time of the invention. Phillips v. AWH Corp., 415 F.3d 1303,

1312-13 (Fed. Cir. 2005) (en banc). “[U]nless compelled to do otherwise, a court will give a

claim term the full range of its ordinary meaning as understood by an artisan of ordinary skill.”

Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1342 (Fed. Cir. 2001). The Federal Circuit has

cautioned courts against positing constructions that “contribute nothing but meaningless verbiage

to the definition of the claimed invention.” Harris Corp. v. Ixys Corp., 114 F.3d 1149, 1152

(Fed. Cir. 1997); see also U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed. Cir.

                                                   5
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 10 of 18 PageID 1852



1997) (noting that all terms may not require construction and claim construction is not an

obligatory exercise in redundancy).

       The Federal Circuit has consistently stated the long-standing principle that it will “depart

from the plain and ordinary meaning of claim terms based on the specification in only two

instances: lexicography and disavowal.” Hill-Rom Servs. v. Stryker Corp., 755 F.3d 1367, 1371

(Fed. Cir. 2014). “The standards for finding lexicography and disavowal are exacting.” Id.

“’To act as its own lexicographer, a patentee must clearly set forth a definition of the disputed

claim term other than its plain and ordinary meaning’ and must ‘clearly express an intent to

redefine the term.’” Id. Further, “[d]isavowal requires that ‘the specification [or prosecution

history] make clear that the invention does not include a particular feature’ or is clearly limited to

a particular form of the invention.” Id. at 1372 (internal citation omitted).

       The Federal Circuit has also “expressly rejected the contention that if a patent describes

only a single embodiment, the claims of the patent must be construed as being limited to that

embodiment.” Id. at 1371-1372 (emphasis added). “Even when the specification describes only

a single embodiment, the claims of the patent will not be read restrictively unless the patentee

has demonstrated a clear intention to limit the claim scope using ‘words or expressions of

manifest exclusion or restriction.’” Id. In other words, the Federal Circuit has repeatedly held

that courts may not import limitations from embodiments disclosed in the specification in order

to limit or otherwise vary the meaning of the claim language. See e.g., Saunders Group, Inc. v.

Comfortrac, Inc., 492 F.3d 1326, 1332-33 (Fed. Cir. 2007); Liebel-Flarsheim Co. v. Medrad,

Inc., 358 F.3d 898, 905-06 (Fed. Cir. 2004); Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d

1313, 1327-28 (Fed. Cir. 2002); Inverness Med. Switzerland GmbH v. Warner Lambert Co., 309

F.3d 1373, 1379 (Fed. Cir. 2002) (“It is improper to limit the claim based on a preferred



                                                  6
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 11 of 18 PageID 1853



embodiment of the invention.”).

       1.      Uniden’s argument for a special construction of “coupled to” should be
               rejected.

       This Court previously construed the term “coupled to,” as used in the patents-in-suit, to

mean “connected directly or indirectly so that information may be transferred between the

devices.” Dkt. 60 (Claim Construction Order), p. 10. In his opening report on validity, Dr.

Goldberg applies the Court’s construction. App24, ¶ 190; App26-27, ¶ 316. However, in his

rebuttal report on infringement, Dr. Goldberg inexplicably uses a different, narrower

construction. App3, n. 4; App8-10, ¶¶ 91-94.

       Specifically, Dr. Goldberg contends that the Court construed the term, “coupled to,” only

in reference to claims 19, 21, 31, 33, 34, 35, 36, 38, and 41 of the ʼ038 patent and that the

construction does not apply to independent claim 18. Id. Dr. Goldberg cites no support for this

proposition, and the Claim Construction Order does not limit the construction to any particular

set of claims. See Dkt. 60, pp. 7-10. It is well established a claim term within the same patent,

as well as across multiple patents that derive from the same parent, must be interpreted

consistently. See NTP, Inc. v. Research in Motion, Ltd., 418 F.3d 1282, 1293 (Fed. Cir. 2005);

see also Mannatech, Inc. v. Techmedia Health, Inc., No. 3:06-cv-00813-P, 2009 WL 3614359, at

*9, n.2 (N.D. Tex. Oct. 29, 2009). As such, Dr. Goldberg’s contention that the Court’s

construction of “coupled to” does not apply to all claims in the patents-in-suit is contrary to the

Court’s order, contrary to law, and should be rejected.

       In the context of claim 18, Dr. Goldberg says “coupled to” should receive a special

construction. App3, n. 4; App8-10, ¶¶ 90-94. He opines that:

            … a POSITA would understand that ‘the circuit’ is directly or indirectly
            connected to ‘the microprocessor,’ but that the information leaving ‘the
            circuit … for detecting’ is always transferred to ‘the microprocessor’ and

                                                  7
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                   Page 12 of 18 PageID 1854



           is functionally identical. A POSITA would understand that any
           intermediate circuitry between two circuits that is not operating as a pass-
           through, and/or functionally modifies the transferred information, would
           not mean that they are not coupled.

App9-10, ¶ 94 (emphasis added). In other words, Dr. Goldberg suggests that in the context of

claim 18, the term “coupled” should be construed to also require that (1) information always be

transferred, and (2) that, when received, it is “functionally identical.” Id. There are multiple

flaws with this position.

       First, in rendering his opinions on invalidity, Dr. Goldberg applied the Court’s

construction of “coupled to” relative to all claims (including claim 18), without modification.

See, e.g., App24-28, ¶¶ 190, 316-17. Yet in rendering his non-infringement opinion, Dr.

Goldberg applied his special construction. App9-10, ¶ 94. This is improper. It is well

established that a patent may not be twisted one way for purposes of validity and another for

infringement. See Amazon.com, Inc. v. Barnesandnoble.com, Inc., 239 F.3d 1343, 1351 (Fed.

Cir. 2001); see also Laitram Corp v. Cambridge Wire Cloth Co., 863 F.2d 855, 866 (Fed. Cir.

1988) (“Having construed the claims one way for determining validity, it is axiomatic that the

claims must be construed in the same way for infringement.”).

       Second, there is no support for Dr. Goldberg’s special construction. Notably, Dr.

Goldberg does not identify any portion of the intrinsic evidence that actually supports his

construction. App8-10, ¶¶ 90-94. And Dr. Goldberg’s misplaced citation to an embodiment in

the ʼ038 patent where the “microprocessor may control the detector” does not warrant a

construction requiring that (1) information always be transferred, and (2) that, when received, it

is “functionally identical.” Id. at ¶ 93. It is well established that it is improper to “depart from

the plain and ordinary meaning of claim terms based on the specification [except] in only two

instances: lexicography and disavowal.” Hill-Rom Servs., 755 F.3d at 1371. Dr. Goldberg does

                                                  8
    Case 3:18-cv-00161-N Document 89 Filed 04/23/20                Page 13 of 18 PageID 1855



not argue that lexicography or disavowal apply, nor can he. 2,3 As such, Dr. Goldberg’s proposed

special construction for purposes of infringement should be rejected, and the Court’s prior

construction of “coupled” should stand and apply to all uses of the term in the patents-in-suit.

        2.      Uniden’s argument for a special construction of “a microprocessor” /
                “a processor” should be rejected.

        In an effort to manufacture a non-infringement argument, Dr. Goldberg contends that the

terms “a microprocessor” and “a processor” must be limited to a single microprocessor. App5-6,

¶ 84. Specifically, he opines, without any citation to the intrinsic record, that:

             A POSITA would understand that a ‘microprocessor’ or ‘processor’ would
             only be one of these MCUs, and not both. As such, Dr. Bartone has not
             identified a single ‘microprocessor’ or ‘processor’ that meets all the
             limitations of the Asserted Claims.

Id. Dr. Goldberg’s position that the terms “a microprocessor” and “a processor” are limited to a

“single” microprocessor violates the long-standing rule that the word “a” in a patent claim means

“one or more.” Rehco v. Spin Master, Ltd., 759 Fed. Appx. 944, 949 (Fed. Cir. 2019). As the

Federal Circuit has explained:

             We have held that ‘[a]s a general rule, the words ‘a’ or ‘an’ in a patent
             claim carry the meaning of ‘one or more.’’ ‘The exceptions to this rule
             are extremely limited: a patentee must evince a clear intent to limit ‘a’ or



2
  This is because the intrinsic evidence does not support Dr. Goldberg’s position. In its Claim
Construction Order the Court noted that “coupled” is not limited in the manner suggested by Dr.
Goldberg. Dkt. 60, p. 10; Escort Opening Claim Construction Br., pp. 7-9 (Dkt. 37); Escort
Resp. Claim Construction Br., pp. 2-5 (Dkt. 40); see also e.g., ʼ038 patent, Abstract, 1:60-63,
2:29-30, 2:48-49, 2:53-55 (Dkt. 1-1).
3
  Dr. Goldberg’s special construction also arguably injects ambiguity into the claims. For
example, what does “functionally identical” mean? “Claim construction is a matter of resolution
of disputed meanings and technical scope, to clarify and, when necessary, explain what the
patentee covered by the claims.” U.S. Surgical, 103 F.3d at 1568. The purpose of claim
construction is not to inject ambiguity into the claims. Rather, claims are to be construed to
uphold their validity. See, e.g., Fortel Corp. v. Phone-Mate, Inc., 846 F.2d 78 (Fed. Cir. 1988).
Dr. Goldberg’s proposed special construction also violates these fundamental tenets of claim
construction.
                                                   9
    Case 3:18-cv-00161-N Document 89 Filed 04/23/20               Page 14 of 18 PageID 1856



             ‘an’ to ‘one.’’ ‘That ‘a’ or ‘an’ can mean ‘one or more’ is best described
             as a rule, rather than merely a presumption or even a convention.

Id. (emphasis added). Dr. Goldberg does not argue, let alone identify anything in the intrinsic

evidence, that would warrant deviating from this rule. App5-6, ¶ 84. If anything, the intrinsic

evidence evinces an intent by the patentee not to limit the claims to a single microprocessor. See

e.g., ʼ038 patent, 2:63-65 (Dkt. 1-1). 4 As such, Dr. Goldberg’s attempt to deviate from the

general rule that “a” means “one or more” and limit the claims to a single “microprocessor” /

“processor” must be rejected.

        3.      Uniden’s argument for a special construction of “data that indicates
                the position of the radar detector” / “the position of the radar
                detector” should be rejected.

        With respect to the terms “data that indicates the position of the radar detector” and “the

position of the radar detector,” Dr. Goldberg opines that the claimed “position” must be “the

position of the radar detector in three-dimensional space at a given time.” App12, ¶ 105. Dr.

Goldberg contends that this view is supported by the intrinsic evidence. App12-15, ¶¶ 105-109.

However, nothing in the intrinsic evidence mandates that the claimed “position” be limited to

“three-dimensional space at a given time.” Id. Further, Dr. Goldberg does not argue that

lexicography or disavowal is present, which is required to depart from the plain and ordinary

meaning of the term. Hill-Rom, 755 F.3d at 1371.

        The plain and ordinary meaning of “position” is not limited to “three-dimensional space

at a given time.” App34-36, ¶¶ 35-40; App39, The American Heritage Dictionary, p. 657 (4th




4
  Even if the intrinsic evidence were silent on the issue, in that instance the word “a” must be
construed to mean “one or more.” See Rehco, 759 Fed. Appx. at 949. It is only where the
patentee evinces a “clear intent to limit ‘a’ or ‘an’ to ‘one’” that the Court can deviate from the
general rule. Id. No portion of the intrinsic evidence evinces a clear intent by the patentee to
limit the claims in this manner and the general rule must therefore apply.
                                                 10
    Case 3:18-cv-00161-N Document 89 Filed 04/23/20                Page 15 of 18 PageID 1857



Ed. 2001) (defining “position” as “a place or location”). As such, Dr. Goldberg’s attempt to

narrow the scope of the claimed “position” to only “three-dimensional space at a given time”

must be rejected.

        4.     Uniden’s argument for special constructions of “alert” should be
               rejected.

        Dr. Goldberg’s opinions rely on two different special constructions for the term “alert,”

neither of which was presented by Uniden at the claim construction phase of this case. First,

with respect to claims 45, 49, and 50 of the ʼ038 patent, Dr. Goldberg incorrectly contends that

for the term “an alert” does not mean one or more alerts, but rather means all alerts. App16-17,

¶¶ 120-122. Dr. Goldberg then opines that for the limitations “disable the alert” and “enable the

alert” to be met, all alerts on a given radar detector must be disabled or enabled. Id. In other

words, if one alert is disabled, or enabled, Dr. Goldberg contends the limitation is not met. Id.

This is contrary to the plain language of the claims, which merely require disabling (claims 45

and 49), or enabling (claim 50), an alert (i.e., one or more alerts). ʼ038 patent, claim 45, 49, and

50 (Dkt. 1-1). In other words, if an audible alert is disabled, but a visual alert remains active, the

claim can still be infringed because one alert (i.e., the audible alert) was disabled. Notably, Dr.

Goldberg cites no intrinsic evidence that warrants his special construction. This is because the

claims do not require that “all alerts” be disabled, or enabled, and Dr. Goldberg’s first proposed

special construction for the term “alert” should be rejected. 5

        Dr. Goldberg’s second special construction for this term relates to claim 47 of the ʼ653

patent. App28-32, ¶¶ 578, 783-85. Specifically, Dr. Goldberg contends that the phrase




5
  Dr. Goldberg’s position also once again violated binding Federal Circuit precedent that requires
that “an” mean “one or more” absent a clear intent by the patentee otherwise. Rehco, 759 Fed.
Appx. at 949.
                                                 11
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 16 of 18 PageID 1858



“performing an act that is unrelated to muting an alert” must be construed to mean “performing

an act that is unrelated to muting a current alert.” Id. Dr. Goldberg acknowledges in his report

that the Court previously held no construction was necessary for this term. See Dkt. 60, p. 10;

App30-31, ¶ 783. Despite this, Dr. Goldberg has ignored this Court’s Claim Construction Order

and seeks to narrow the scope of the phrase to muting a current alert. App28-32, ¶¶ 578, 783-

85. Once again, he cites no intrinsic evidence that mandates such a narrow interpretation. Id.

Rather, he merely cites a portion of the Court’s Claim Construction Order, which held that the

phrase did not require construction. Id. This was the proper result and should stand. Dr.

Goldberg’s attempt to improperly narrow the scope of the claim should be rejected.

       5.      Uniden’s argument for a special construction of “data that indicates
               the heading” should be rejected.

       Claim 30 of the ʼ038 patent states in relevant part: “wherein the global positioning system

receiver is operable to provide the microprocessor with data that indicates the heading of the

radar detector.” ʼ038 patent, claim 30 (Dkt. 1-1). Dr. Goldberg contends that the claimed “data

that indicates the heading of the radar detector” must include units of degrees and cannot be, for

example, radians, directional descriptors (e.g., N, NE, E, SE, S, SW, W, NW), etc. App18-22, ¶¶

128-36. In essence, Dr. Goldberg is trying to manufacture a non-infringement position by

improperly restricting the scope of the claimed “data” to one specific type of data – i.e., degrees.

He attempts to do so absent clear lexicography or disavowal by the patentee to limit the claimed

“data” in this manner. Hill-Rom, 755 F.3d at 1371. This is improper and Dr. Goldberg’s attempt

to once again create a noninfringement argument based on an erroneous construction of the

claims should be rejected.




                                                 12
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                  Page 17 of 18 PageID 1859



                                     IV.     CONCLUSION

       Uniden has waived its right to, at this late stage, seek special constructions for claim

terms that it could have requested—but did not seek—during the claim construction phase of this

case. In addition, Uniden intends to improperly argue claim construction issues before the jury.

This is an increasingly popular tactic, and it unfortunately prompts motions like this one and

extra rounds of Markman proceedings because claim construction is the exclusive province of

the Court.

       For these reasons, Escort respectfully requests that the Court grant this motion and enter

an order (1) prohibiting Uniden from making any claim construction arguments to the jury, and

(2) otherwise resolving these claim construction disputes once and for all. Escort is amenable to

an oral hearing on this motion on a day and time that is convenient for the Court.




                                                13
 Case 3:18-cv-00161-N Document 89 Filed 04/23/20                 Page 18 of 18 PageID 1860



DATED: April 23, 2020                                Respectfully submitted,

                                                     /s/ Timothy E. Grochocinski
                                                     Timothy E. Grochocinski
                                                     tim@nbafirm.com
                                                     Joseph P. Oldaker
                                                     joseph@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     15020 S. Ravinia Ave., Suite 29
                                                     Orland Park, Illinois 60462
                                                     P. 708-675-1974

                                                     Edward R. Nelson III
                                                     ed@nbafirm.com
                                                     NELSON BUMGARDNER ALBRITTON PC
                                                     3131 W. 7th Street, Suite 300
                                                     Fort Worth, Texas 76107
                                                     P. 817-377-9111

                                                     COUNSEL FOR PLAINTIFF
                                                     ESCORT INC.




                  CERTIFICATE OF CONFERENCE UNDER L.R. 7.1(b)

        Pursuant to Local Rule 7.1(b), I hereby certify that on April 23, 2020, counsel for Escort
and counsel for Uniden met and conferred on the issues in the instant motion. Despite the
parties’ efforts they were unable to reach an agreement or otherwise resolve the issues presented
by the instant motion.

                                                     /s/ Timothy E. Grochocinski


                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing was served on counsel for all parties of record on
April 23, 2020 via the Court’s CM/ECF system.


                                                     /s/ Timothy E. Grochocinski




                                                14
